DETAILED ACTION
	This Office Action is in response to the application filed on July 11, 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2018 has been considered by the examiner.

Drawings
The drawings were received on 07/11/2018.  These drawings are acceptable.

Specification
IN THE ABSTRACT:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied (i.e., “The present disclosure relates to…”) and it repeats information given in the title (i.e., “…an electric water pump and a method of manufacturing the same…”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (JP 2012092742 – cited in IDS filed on 07/11/2018 with English Translation included in PTO-892 issued with present Office Action).
Regarding claim 1, Hattori discloses (see Figures 1-4) an electric water pump (1) comprising: a pump housing (2) accepting a motor (3) therein; an acceptor (43) having a cylindrical shape of which one side is opened and formed at one side of the pump housing (see paragraphs [0022]-[0024]); a control substrate (42) installed in the acceptor (43); an external terminal (46) formed of a conductor and penetrating through the acceptor (43) to electrically connect the control substrate (42) to an external power supply (see paragraph [0022]); and an internal terminal (47) formed of a conductor and penetrating through the pump housing and the acceptor (43) to electrically connect the motor (3) and the control substrate (42) to each other (see paragraph [0024]).
Regarding claim 2, Hattori further discloses (see Figures 1-4) the electric water pump (1) of claim 1, further comprising a heat transfer portion (31c) installed between the control substrate (42) and the pump housing (2).
Regarding claim 3, Hattori further discloses (see Figures 1-4) the electric water pump (1) of claim 1, further comprising a cover (41) installed at one side of the acceptor so as to cover the control substrate (see paragraphs [0022], [0029]).
Regarding claim 4, Hattori further discloses (see Figures 1-4) the electric water pump (1) of claim 1, wherein the acceptor (43), the external terminal (46), and the internal terminal (47) are manufactured through insert-injection-molding (see paragraphs [0006], [0023], [0024]).
Regarding claim 5, Hattori discloses (see Figures 1-4) a method of manufacturing an electric water pump (1), comprising: a previous manufacturing step of manufacturing a pump housing (2) and an acceptor (43), the acceptor being manufactured so that an external terminal (46) and an internal terminal (47) penetrate through the acceptor (43), and where ends of the external terminal (46) and the internal terminal (47) are positioned at an outer portion of the acceptor (43) and other ends thereof are positioned at an inner portion of the acceptor (see paragraphs [0022]-[0024]); an assembling step of installing components of the electric water pump (1) including a motor (3) in the pump housing (2) (see paragraphs [0016]-[0020]), assembling the acceptor (43) to one side of the pump housing (see paragraphs [0022]-[0024]), and connecting the one end of the internal terminal (47) to the motor (see paragraph [0024]); a control substrate installing step of installing a control substrate (42) in the acceptor (43) (see paragraph [0024]); and a cover installing step of installing a cover (41) so as to cover the control substrate (see paragraphs [0022], [0029]).
Regarding claim 6, Hattori further discloses (see Figures 1-4) the method of manufacturing an electric water pump (1) of claim 5, wherein in the control substrate installing step, the control substrate (42) is installed after a heat transfer portion (31c) is installed at one side of the acceptor (43) (see paragraphs [0020]-[0024]).
Regarding claim 7, Hattori further discloses (see Figures 1-4) the method of manufacturing an electric water pump (1) of claim 5, wherein in the control substrate installing step, the control substrate (42) is installed using press fitting  (see paragraphs [0006], [0023], [0024]).
Regarding claim 8, Hattori further discloses (see Figures 1-4) the method of manufacturing an electric water pump (1) of claim 5, wherein in the control substrate installing step, after the control substrate (42) is installed, the control substrate is screwed so that one end portion of a bolt (51) penetrates through the control substrate (42) and is in contact with the pump housing (2), and the bolt and a ground of the control substrate (via 44) are connected to each other (see paragraphs [0029]-[0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838